In an action to recover damages for personal injuries, etc., the defendant third-party defendant Checker Glass Corp. appeals from (1) an order of the Supreme Court, Kings County (Rappaport, J.), dated September 8, 1997, which denied its motion for summary judgment dismissing the complaint, third-party complaint, and all cross claims insofar as asserted against it, and (2) an order of the same court entered December 4, 1997, which denied its motion for reargument.
*737Ordered that the appeal from the order entered December 4, 1997, is dismissed, as no appeal lies from an order denying re-argument; and it is further,
Ordered that the order dated September 8, 1997, is affirmed; and it is further,
Ordered that the respondent is awarded one bill, of costs.
We agree with the Supreme Court that the appellant’s alleged violations of various traffic regulations would, if true, raise triable issues of fact (see, CPLR 3212 [b]) as to whether its negligence was the proximate cause of the accident. Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.